                                                                         FILED
                                                                      IN CLERK'S
                                                                         KLERK'S OFFICE
                                                                                 OFFIi
                                                                  US DISTRICT COURT E.D.N.Y.
                                                                         RICTCOURTI

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                 ^ JAN           2020     if
                                                      X
                                                                  BROOKLYN OFFICE
YAYA MANNED,

                                  Plaintiff,
                                                          MEMORANDUM AND ORDER
                     - against-
                                                          1:19-CV-07177(AMD)(LB)
FBI AND DIRECTOR GENERAL,FBI,

                                  Defendants.



                                                      X
ANN M.DONNELLY,United States District Judge:

       On December 12,2019,the plaintiff, Yaya Manneh,commenced this pro se action

against the FBI and the Director General ofthe FBI. (ECF No. 1.) The plaintiff's request to

proceed informa pauperis(ECF No.2)is granted. For the reasons that follow, the plaintiffs

complaint is dismissed without prejudice.

                                        BACKGROUND

       The plaintiffs lawsuit claims that the FBI"impounded" all of his documents, including

multiple passports, four years ago. (ECF No. 1 at 5,8.) The plaintiff claims that without his

documents, he is jobless and homeless. {Id at 8.) He also claims that the FBI is "operating" on

him "with zooming and humming." (Id.) Though the plaintiff has "not come in touch with the

[FBI] directly," he alleges that the FBI has been "zooming and humming" on a "24/7 basis" for

the past four years. (Id. at 9.) According to the plaintiff, the FBI sends "information through

humming,zooming and mindset." (Id) The plaintiff names four individuals he identifies as

"Clearance Agents," who he says "have successfully cleared me. They have my case and only

need ajudge to make it legal with a court order." (Id. at 7.) The plaintiff seeks a court order

enabling him to get his documents back. (Id. at 8.)
                                    STANDARD OF REVIEW


        A complaint must plead "enough facts to state a claim to relief that is plausible on its

face." Bell Atl Corp. v. Twombly,550 U.S. 544, 570(2007). A claim is plausible "when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Matson v. Bd. ofEduc.,631 F.3d 57,63(2d

Cir. 2011)(quoting Ashcrofi v. Iqbal, 556 U.S. 662,678(2009)). While "detailed factual

allegations" are not required,"[a] pleading that offers 'labels and conclusions' or 'a formulaic
                                                                                       *




recitation ofthe elements ofa cause of action will not do.'" Iqbal, 556 U.S. at 678(quoting

Twombly,550 U.S. at 555).

        A pro se complaint is held "to less stringent standards than formal pleadings drafted by

lawyers." Erickson v. Pardus,551 U.S. 89,94(2007)(per curiam)(quoting Estelle v. Gamble,

429 U.S. 97,106(1976)); see Harris v. Mills, 572 F.3d 66,72(2d Cir. 2009)(noting that even

after Twombly,the court "remain[s] obligated to construe a pro se complaint liberally").

Nevertheless, the Court is required to dismiss sua sponte an informa pauperis action ifthe Court

determines that it "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

28 U.S.C. § 1915(e)(2)(B). An action is frivolous when "the factual contentions are clearly

baseless, such as when allegations are the product of delusion or fantasy." Livingston v.

Adirondack Beverage Co., 141 F.3d 434,437(2d Cir. 1998)(internal quotation marks omitted).

"[A]finding offactual ffivolousness is appropriate when the facts alleged rise to the level ofthe

irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

contradict them." Denton v. Hernandez,504 U.S. 25,33(1992).

       Moreover, a plaintiff seeking to bring a lawsuit in federal court must establish that the

court has subject matterjurisdiction over the action. See, e.g., Rene v. Citibank NA,32 F. Supp.

                                                  2
2d 539, 541-43(E.D.N.Y. 1999). "[F]ailure of subject matter jurisdiction is not waivable and

may be raised at any time by a party or by the court sua sponte. If subject matter jurisdiction is

lacking, the action must be dismissed." Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d

697, 700-01 (2d Cir. 2000). Federal subject matter jurisdiction is available only when a "federal

question" is presented, or when the plaintiff and defendants have complete diversity of

citizenship and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332. In

order to invoke federal question jurisdiction, the plaintiffs claim(s) must arise "under the

Constitution, laws, or treaties ofthe United States." 28 U.S.C. § 1331.

                                            DISCUSSION


        The complaint, which names the FBI and the Director General ofthe FBI, does not state a

plausible claim under any standard. The plaintiff seems to be claiming that the FBI seized and

is holding his travel documents, which has caused him to become homeless and jobless.

However,the plaintiff has admitted that he has had no direct contact with the FBI. The plaintiff

also asserts that the FBI is "operating" on him "with zooming and humming." These claims,

devoid of any factual explanations, must be dismissed as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). See Denton v. Hernandez,504 U.S. 25, 32-33(1992)("[A]finding offactual

fiivolousness is appropriate when the facts alleged rise to the level ofthe irrational or the wholly

incredible[.]").

        Moreover,the plaintiff has not alleged any facts that would bring his claims within the

jurisdiction ofthe federal courts. Bivens v. Six Unknown Named Agents ofFederal Bureau of

Narcotics,403 U.S. 388(1971), permits claims for some constitutional violations by federal

agents acting in their individual capacities. However,the plaintiff has not alleged that any

federal officials violated his constitutional rights.

        The only reliefthe plaintiff seeks is a court order directing the return of his documents,

                                                   3
 but he does not explain the circumstances surrounding the "impounded documents." The

 Federal Tort Claims Act does not provide any basis for relief in this case, as it specifically

excludes most claims related to the detention of property by customs officials or law       '
enforcement officers. See 28 U.S.C. § 2680(c); Bertin v. United States, 478 F.3d 489,492(2d

 Cir. 2007)(finding that a plaintiffs claim for return of property seized at Kennedy Airport was

 barred by sovereign immunity).' Ifthe documents were seized as part of a federal criminal

proceeding, the plaintiff could file a Motion to Return Property under Rule 41(g)ofthe Federal

Rules of Criminal Procedure. Such a motion must be filed in the district where the property was

seized. See Fed. R. Crim. P. 41(g). "In order to prevail on a Rule 41(g) motion, the moving

party must demonstrate that:(1)he is entitled to lawful possession ofthe seized property;(2)the

property is not contraband; and(3)either the seizure was illegal or the government's need for the

property as evidence has ended." United States v. Pinto-Thomaz, 352 F. Supp. 3d 287, 311

(S.D.N.Y. 2018)(internal quotation marks omitted), reconsideration denied. No.82 18-CR-579

(JSR),2019 WL 1460216(S.D.N.Y. Jan. 10, 2019). The plaintiffs complaint does not include

sufficient facts to support such a claim in this Court. Accordingly,the complaint is also

dismissed for lack of subject matter jurisdiction pursuant to Rule 12(h)(3) of the Federal Rules of

Civil Procedure.


                                          CONCLUSION


        The plaintiffs complaint, filed informa pauperis, is dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) and Fed. R. Civ. P. 12(h)(3). The Court grants the

plaintiff leave to file an amended complaint within 30 days ofthe date ofthis order. The


' Moreover, a person asserting a FTCA claim must comply with the statute's procedural requirements,
including exhausting administrative remedies. See Johnson v. Smithsonian Inst., 189 F.3d 180, 189(2d
Cir. 1999),abrogated on other grounds by United States v. Kwai Fun Wong,575 U.S.402(2015);
Mosseri v. WoodstockHous. Dev. Fund-Corp., No. 18-CV-9431, 2019 WL 2287964, at *2(S.D.N.Y.
May 28,2019).
                                                  4
amended complaint must allege claims arising under federal law, or, if under state law, the

amended complaint must include allegations that the parties are citizens of different states, and

that the amount in controversy exceeds $75,000. The Court encourages the plaintiff to make an

appointment with the Federal Pro Se Legal Assistance Project, which provides limited

representation to pro se litigants in this district.^ If the plaintiff fails to file an amended

complaint within 30 days, the complaint will be dismissed and judgment will enter. No

summonses will issue at this time, and all further proceedings will be stayed for 30 days. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good

faith and therefore informa pauperis status is denied for purpose of an appeal. See Coppedge v.

United States, 369 U.S. 438,444-45 (1962).




SO ORDERED.




                                                            s/Ann M. Donnelly
                                                          Ann M!r Donnelly
                                                          United States District Judge

Dated: Brooklyn, New York
       January 10, 2020




^ The Clerk of Court will mail a copy of the Pro Se Legal Assistance Project flyer attached to this order to
the plaintiff. Mail that was previously sent to the plaintiff concerning this case was retumed as
undeliverable. (ECF No. 4.) The plaintiff should provide the Court with his current mailing address.
                                                     5
